Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 28 February 2022, to the Original Application, filed 25 February 2021.

2. 	Claims 1-20 are allowed.



Reasons for Allowance

3. 	Claims 1-20 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1 and 14.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

…generate and cause display of data metrics, of the first data set, for data field information in the selected portion of the columns for all the rows including rows of the selected columns that are not displayed, the data metrics being predetermined based on the type of data fields in the identified portion of the subset data; 
generate and cause display of a change action to modify data field information of the first data set; and
in response to a selection of a displayed change action, cause update of the data metrics on the display device, the update of the data metrics reflecting changes that would be made in the first data set caused by the selected change action without modifying the first data set,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

7. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176